Case 7:20-mj-01613 Document 1 Filed on 08/23/20 in TXSD Page 1 of 3

United States District Court
southern District OF Texas
FILED

AUG 23 2020

A097 (Rev. EEL) Criminal Complains

 

David | Prodiay Clerk
UNITED STATES DISTRICT COURT

for the

Southern District of Texas
United States of America |
v: 2 - WV

Case No. VA-20- l(a

Izaak Omar RAMON
COB: US, YOB: 1990
Chappell La Jon RAYFORD
COB: US, YOB: 1992

eer ee ee

 

Defendant -
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(spof  Auqust22.2020 0 inthecountyof Hidalgo in the
Southem —s-Districtof = Texas , the defendant(s) violated:
Code Section Offense Deseription

21 USC B4ifa}(1) Did Knowingly and Intentionally Possess With tha Intent to Distribute 434
Oxycodone pills (47.43g)} and 30 Hydrocodone pills (16.389), both Schedule

21 USC 844 (b)}(1}(C) ii Controlled Substancas; Did Knowingly and Intentionally Import With the
Intent te Distribute 4384 Oxycodone pills (47.49q) and 80 Hydrocodone pills

21 USC 952(a) {16.389}, both Schedule I Controlled Substances; Did Knowingly and

intentionally Conspire to Import with the Intent to Distribute 494 Oxycodone

21 USC 963 pills (47.42) and 30 Hydracodana pills (16.98g), both Schedule i Controlled

Substances.

This criminal complaint is based on these facts:

See ATTACHMENT "A"

& Continued on the attached sheet.

Approved by AUSA Raberto Lopez -
fs} William A. Hartley

 

Submitted by reliable electronic means, sworn to Camplainant ‘s signature
and attested to telephonically per Fed. R. Cr. 4.1, . .
and probable cause found on: dencayees costa ae William A, Hartley, Special Agent, HSI er esnnemnncenecn

Printed nase and tithe

Swom to before me and signed in my presence.

vue __owrsveon0 © WF PA

 

   
 

City and state: McAllen, Texas Hane

tt Hacker, U_S. Magistrate Judge

Printed nav amd titke

4
4
 

Case 7:20-mj-01613 Document 1 Filed on 08/23/20 in TXSD Page 2 of 3

ATTACHMENT “A”

On August 22, 2020, at approximately 12:40 p.m., the subject
later identified as Izaak Omar RAMON (hereinafter referred to
as “RAMON”) applied for entry into the United States at the
Progreso Port of Entry (POE) in Progreso, Texas.

At Primary Inspection, a Customs and Border Protection Officer
(CBPO) asked RAMON if he had purchased anything in Mexico ©
or if he had any medication, alcohol, tobacco or drugs he would
like to declare, at which time, RAMON stated he did not.
RAMON stated he had gone to Mexico to see a Dentist and was
going to return to his home in Poteet, Texas. The CBPO
referred RAMON to Secondary Inspection for further inspection
due to his travel inconsistencies. |

Once at Secondary Inspection, another CBPO asked RAMON if
he had any medication, drugs, firearms and/or money over
$10,000.00 United States Dollars (USD) that he would like to
declare, at which time, RAMON stated once again that he did
not. Additional CBPOs conducted a pat down of RAMON, at
which time, 434 Oxycodone pills (47.43g) and 30 Hydrocodone
pills (16.38g) were found concealed within RAMON’s groin
area.

While CBPOs were conducting the seizure of the pills found
concealed within RAMON’s groin area, RAMON ’s cellular
phone rang displaying a message from someone by the name of
“Ditto”. Without being asked, RAMON freely stated to CBP
personnel that the medication was not for himself, and that he
was doing this for his friend “Ditto”. With CBP’s Border Search
Authority, RAMON provided the passcode to his cellular phone,
at which time a CBPO conducted a brief manual inspection of
the cellular phone. The last conversation noted was with the
individual known as “Ditto” who was sending RAMON
messages during the seizure. The conversation CBP viewed
showed that RAMON sent this “Ditto” a text message stating
that he was recounting the pills.

After this, CBP was advised that an individual identified as
Chappell La Jon RAYFORD (hereinafter referred to as
“RAYFORD”) was in the Secondary Inspection area inquiring
about his friend, RAMON.

Homeland Security Investigations (HSI) Assistant Special Agent
in Charge (ASAC) McAllen, Texas office Special Agent (SA)
William A. Hartley proceeded to the Progreso, Texas POE, and
upon arriving, SA Hartley and CBPO-Enforcement (CBPO-E)
Amy Sthaepréceedéd 46antervienreRAMONL oDafiA8/fMeipdsiSD Page 3 of 3

Miranda interview, RAMON stated that he went to Mexico to
acquire the pills for the subject known as “Ditto”. RAMON
stated that he did not know “Ditto’s” true name. RAMON stated
that he was going to be paid $1000.00 USD by “Ditto” for
acquiring the pills. RAMON stated that he intentionally
concealed the pills within his groin area, and that he knew it was
illegal to smuggle these pills into the United States. RAMON
gave SA Hartley and CBPO-E Silva consent to conduct a further
analysis of the cellular phone in his possession at the time of his
encounter.

Following this interview, SA Hartley made contact with the
individual identified as RAYFORD at the Progreso POE, and
asked RAYFORD if they could have a conversation, at which
time RAYFORD agreed to do so. SA Hartley and CBPO-E
Silva proceeded to speak with RAYFORD, and during the post-
Miranda interview, SA Hartley asked RAYFORD if he went by
the nickname of “Ditto”, at which time RAYFORD stated he
did. RAYFORD denied all knowledge of the incident at hand,
stating he did not know what was going on, and that he had no
part of it. When confronted with text messages found on
RAMON’’s cellular phone showing RAMON and “Ditto” talking
about the amount of pills being bought, RAYFORD advised that
he wanted a lawyer, at which time, the interview concluded.
Further review of text messages found in RAMON ’s cellular
phone, specifically from Wednesday, August 5, 2020, showed a
text message conversation between RAMON and “Ditto”,
during which “Ditto” stated, “Yes sir Pll hit u. I’m tryna find
me another person to get pills from Mexico so IJ ain’t gotta use
this hoe”, indicating previous instances of this type of illicit
activity. .

Following this, RAMON was shown a photo of RAYFORD, at
which time RAMON stated RAYFORD was the “Ditto” in
question.
